Quillian, Judge.
In a workmen’s compensation case where the award of the board is appealed to the superior court that court may only affirm, reverse or remand to the board under certain circumstances. Fulton Cotton Mills v. Lashley, 123 Ga. App. 528, 531 (182 SE2d 180). In the case sub judice the judge of the superior court was without authority to make findings of fact contrary to that which was determined by the board and remand the same with direction that it make findings consistent with his order.
Argued February 4, 1976
Decided February 19, 1976.
Steven E. Marcus, for appellants.
H. Dale Thompson, for appellee.
This appeal is therefore reversed with direction that the superior court rule on the appeal as provided by law.

Judgment reversed with direction.


Deen, P. J., and Webb, J., concur.